Citation Nr: 1032773	
Decision Date: 08/31/10    Archive Date: 09/08/10

DOCKET NO.  09-15 161	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little 
Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the issue of entitlement to service connection for a back 
disability.

2.  Whether new and material evidence has been submitted to 
reopen the issue of entitlement to service connection for a nerve 
and muscle disorder of the right upper extremity.

3.  Entitlement to an initial compensable disability rating for 
bilateral hearing loss.

4.  Entitlement to an initial compensable disability rating for a 
right upper chest/shoulder stab wound residual scar.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1972 to April 1976.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from February 2008 and January 2009 rating decisions by 
the Department of Veterans Affairs (VA) Regional Office in North 
Little Rock, Arkansas (RO).  

In May 2010 and in June 2010, the Veteran submitted additional 
evidence pertinent to his claims with waivers of his right to 
have the RO readjudicate his claims with the additional evidence.  
See 38 C.F.R. § 20.1304(c) (2009).

As discussed below, the Board has reopened the issues of 
entitlement to service connection for a back disability and 
entitlement to service connection for a nerve and muscle disorder 
of the right upper extremity.  The issues of entitlement to an 
initial compensable evaluation for bilateral hearing loss, 
entitlement to an initial compensable evaluation for a right 
upper chest scar, entitlement to service connection for a back 
disability, and entitlement to service connection for a right 
upper extremity disorder are addressed in the remand portion of 
the decision below, and are remanded to the RO via the Appeals 
Management Center in Washington, D.C.




FINDINGS OF FACT

1.  In February 1993, the RO denied the Veteran's claim of 
entitlement to service connection for a back disorder.  Although 
provided notice of this decision that same month, the Veteran did 
not perfect an appeal thereof.

2.  In an October 2006 rating decision, the RO denied the 
Veteran's claim to reopen the issue of entitlement to service 
connection for a back disorder.  Although the Veteran filed a 
notice of disagreement to the October 2006 rating decision, the 
Veteran failed to timely perfect an appeal of this decision.

3.  Evidence associated with the claims file since the October 
2006 rating decision is new and material and raises a reasonable 
possibility of substantiating the Veteran's claim for entitlement 
to service connection for a back disorder.

4.  In February 1993, the RO denied the Veteran's claim of 
entitlement to service connection for a nerve and muscle disorder 
of the right upper extremity.  Although provided notice of this 
decision that same month, the Veteran did not perfect an appeal 
thereof.

5.  In an October 2006 rating decision, the RO denied the 
Veteran's claim to reopen the issue of entitlement to service 
connection for a nerve and muscle disorder of the right upper 
extremity.  Although the Veteran filed a notice of disagreement 
to the October 2006 rating decision, the Veteran failed to timely 
perfect an appeal of this decision.

6.  Evidence associated with the claims file since the October 
2006 rating decision is new and material and raises a reasonable 
possibility of substantiating the Veteran's claim for entitlement 
to service connection for a nerve and muscle disorder of the 
right upper extremity.




CONCLUSIONS OF LAW

1.  New and material evidence has been submitted since the RO's 
October 2006 rating decision, and the Veteran's claim for 
entitlement to service connection for a back disorder is 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 
3.156 (2009).

2.  New and material evidence has been submitted since the RO's 
October 2006 rating decision, and the Veteran's claim for 
entitlement to service connection for a nerve and muscle disorder 
of the right upper extremity is reopened.  38 U.S.C.A. §§ 5108, 
7105 (West 2002); 38 C.F.R. § 3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has certain notice and assistance requirements.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2009).  
Without deciding whether the notice and development requirements 
have been satisfied in the present case, the Board is not 
precluded from adjudicating the issues of whether new and 
material evidence has been submitted to reopen the claim of 
entitlement to service connection for a back disorder and whether 
new and material evidence has been submitted to reopen the claim 
of entitlement to service connection for a right upper extremity 
disorder.  This is so because the Board is taking action 
favorable to the Veteran by reopening the claim of entitlement to 
service connection for a right upper extremity disorder and 
reopening the claim for service connection for a back disorder.  
As such, this decision poses no risk of prejudice to the Veteran.  
See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); see also 
Pelegrini v. Principi, 17 Vet. App. 412 (2004); VAOPGCPREC 16-92, 
57 Fed. Reg. 49,747 (1992).

The Veteran contends that he has submitted new and material 
evidence sufficient to reopen his claims of entitlement to 
service connection for a back disorder and a right upper 
extremity disorder.

Although a decision is final, a claim will be reopened if new and 
material evidence is presented.  38 U.S.C.A. § 5108.  Because the 
October 2006 RO decision is the last final disallowance with 
regard to the Veteran's claims, the Board must review all of the 
evidence submitted since that action to determine whether the 
Veteran's claims for service connection should be reopened and 
readjudicated on a de novo basis.  Evans v. Brown, 9 Vet. App. 
273, 282-83 (1996).  If new and material evidence is presented 
with respect to a claim which has been disallowed, the Board 
shall reopen the claim and review the former disposition of the 
claim.  38 U.S.C.A. § 5108.

New and material evidence can be neither cumulative, nor 
redundant, of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and must 
raise a reasonable possibility of substantiating the claim.  
"New" evidence means existing evidence not previously submitted 
to VA.  "Material" evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate the 
claim.  See 38 C.F.R. § 3.156(a).

A.  Back Disorder

The Veteran's initial claim seeking service connection for a back 
disorder was denied by the RO in February 1993 because the 
Veteran failed to respond to the RO's letter requesting 
additional information about his claim.  Although provided notice 
of that decision, the Veteran did not file a notice of 
disagreement thereafter.  Thus, the February 1993 RO decision is 
final based on the evidence then of record.  38 U.S.C.A. § 7105; 
38 C.F.R. § 3.104 (2009).  In July 2006, the Veteran filed a 
claim to reopen the issue of entitlement to service connection 
for a back disorder.  In an October 2006 rating decision, the RO 
declined to reopen the Veteran's claim for entitlement to service 
connection for a back disorder because the Veteran had not 
submitted new and material evidence of a current back disability 
or a nexus between the claimed disorder and military service.  In 
August 2007, the Veteran filed a notice of disagreement to the 
October 2006 rating decision, and in February 2008, the RO issued 
a statement of the case.  Although the Veteran attempted to 
perfect his appeal, the substantive appeal was not timely, as it 
was submitted in June 2008.  The RO notified the Veteran that his 
substantive appeal was not timely in October 2008, and that his 
submission would be accepted as a new claim to reopen the issue 
of entitlement to service connection for a back disorder.  Thus, 
the October 2006 rating decision is final based on the evidence 
then of record.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.104.

In this case, the RO found in a January 2009 rating decision and 
in a February 2010 statement of the case that the Veteran 
submitted new and material evidence sufficient to reopen his 
claim of entitlement to service connection for a back disorder.  
However, the RO's determinations are not binding on the Board, 
and the Board must first decide whether new and material evidence 
has been received to reopen the claims.  Barnett v. Brown, 83 
F.3d 1380, 1383-84 (Fed. Cir. 1996); McGinnis v. Brown, 4 Vet. 
App. 239, 244 (1993) (holding that Board reopening is unlawful 
when new and material evidence has not been submitted).  Because 
the October 2006 RO decision is the last final disallowance for 
the Veteran's claim of entitlement to service connection for a 
back disorder, the Board must review all of the evidence 
submitted since that action to determine whether the Veteran's 
claim should be reopened and readjudicated on a de novo basis.  
Evans, 9 Vet. App. at 282-83.

Comparing the evidence received since the RO's October 2006 
decision to the previous evidence of record, the Board finds that 
the additional evidence submitted includes evidence which is new 
and material to the issue of entitlement to service connection 
for a back disorder.  The newly submitted evidence includes 
numerous statements and testimony by the Veteran detailing the 
inservice injury to his back as well as a February 2008 VA 
examination report which concluded that the Veteran's back 
disorder is related to his inservice back injury.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992) (holding that in 
determining whether evidence is new and material, the credibility 
of the evidence is presumed).  The lay evidence of inservice 
incurrence and the medical nexus evidence is new evidence, as it 
was not of record at the time of the October 2006 rating 
decision.  In addition, the evidence is material, as it raises a 
reasonable possibility of substantiating the Veteran's claim for 
service connection.  Accordingly, the Board concludes that the 
Veteran has submitted new and material evidence sufficient to 
reopen his claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The 
claim for entitlement to service connection for a back disorder 
is reopened.

B.  Right Upper Extremity Disorder

The Veteran's initial claim seeking service connection for a 
nerve and muscle disorder of the right upper extremity was denied 
by the RO in February 1993 because the Veteran failed to respond 
to the RO's letter requesting additional information about his 
claim.  Although provided notice of that decision, the Veteran 
did not file a notice of disagreement thereafter.  Thus, the 
February 1993 RO decision is final based on the evidence then of 
record.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.104.  In July 2006, 
the Veteran filed a claim to reopen the issue of entitlement to 
service connection for a right upper extremity disorder.  In an 
October 2006 rating decision, the RO declined to reopen the 
Veteran's claim for entitlement to service connection for a right 
upper extremity disorder because the Veteran had not submitted 
new and material evidence of a medical nexus between the claimed 
condition and his military service.  In August 2007, the Veteran 
filed a notice of disagreement to the October 2006 rating 
decision, and in February 2008, the RO issued a statement of the 
case.  Although the Veteran attempted to perfect his appeal, the 
substantive appeal was not timely, as it was submitted in June 
2008.  The RO notified the Veteran that his substantive appeal 
was not timely in October 2008, and that his submission would be 
accepted as a new claim to reopen the issue of entitlement to 
service connection for a right upper extremity disorder.  Thus, 
the October 2006 rating decision is final based on the evidence 
then of record.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.104.

In this case, the RO found in a January 2009 rating decision and 
in a February 2010 statement of the case that the Veteran 
submitted new and material evidence sufficient to reopen his 
claim of entitlement to service connection for a right upper 
extremity disorder.  However, as previously noted, the RO's 
determinations are not binding on the Board, and the Board must 
first decide whether new and material evidence has been received 
to reopen the claims.  Barnett, 83 F.3d at 1383-84; McGinnis, 4 
Vet. App. at 244 (holding that Board reopening is unlawful when 
new and material evidence has not been submitted).  Because the 
October 2006 RO decision is the last final disallowance for the 
Veteran's claim of entitlement to service connection for a right 
upper extremity disorder, the Board must review all of the 
evidence submitted since that action to determine whether the 
Veteran's claim should be reopened and readjudicated on a de novo 
basis.  Evans, 9 Vet. App. at 282-83.

Comparing the evidence received since the RO's October 2006 
decision to the previous evidence of record, the Board finds that 
the additional evidence submitted includes evidence which is new 
and material to the issue of entitlement to service connection 
for right upper extremity disorder.  The newly submitted evidence 
includes private medical treatment opinions indicating that there 
is a relationship between the Veteran's right upper extremity 
symptoms and an inservice stab wound to the right upper chest and 
shoulder area.  Justus, 3 Vet. App. at 513 (holding that in 
determining whether evidence is new and material, the credibility 
of the evidence is presumed).  In addition, there are VA medical 
opinions of record addressing the etiology of the Veteran's right 
upper extremity symptoms.  The medical nexus evidence is new 
evidence, as it was not of record at the time of the October 2006 
rating decision.  In addition, the evidence is material, as it 
raises a reasonable possibility of substantiating the Veteran's 
claim for service connection.  Accordingly, the Board concludes 
that the Veteran has submitted new and material evidence 
sufficient to reopen his claim.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a).  The claim for entitlement to service connection for 
a right upper extremity disorder is reopened.


ORDER

New and material evidence having been received, the claim for 
entitlement to service connection for a back disorder is 
reopened; the claim is granted to this extent only.

New and material evidence having been received, the claim for 
entitlement to service connection for a right upper extremity 
disorder is reopened; the claim is granted to this extent only.


REMAND

I.  Bilateral Hearing Loss

After a thorough review of the evidence of record, the Veteran's 
claim for entitlement to an initial compensable evaluation for 
bilateral hearing loss must be remanded for additional 
development.  During his June 2010 hearing before the Board, the 
Veteran testified that he underwent an audiogram earlier that 
year.  Although the Veteran's VA treatment records through 
February 2010 have been obtained, the results of a 2010 audiogram 
are not of record.  In addition, a September 2009 VA treatment 
record indicates that an audiogram was conducted, and that the 
results were available "under <Tools> <AudiogramDisplay>."  
However, the results from the September 2009 audiogram are not in 
the claims file.  Thus, the RO should obtain the Veteran's 
updated VA treatment records pertaining to his bilateral hearing 
loss, to include the results of the September 2009 and all other 
audiograms which have been performed, to ensure that all relevant 
VA treatment records are obtained.

In addition, during his June 2010 hearing, the Veteran testified 
that Dr. M. has treated him for his hearing loss for 
approximately 15 years, and that Dr. M. performed an audiogram in 
2009.  Although Dr. M.'s treatment records from January 2007 
through August 2009 are of record, the RO should request all of 
the Veteran's treatment records from Dr. M., to specifically 
include the results of any audiograms performed.  

Last, during his June 2010 hearing before the Board, the Veteran 
testified that his bilateral hearing loss had worsened, and was 
causing him dizziness and vertigo.  Although the last VA 
audiological examination was performed in September 2009, the 
results of that examination do not take into consideration the 
Veteran's dizziness and vertigo.  Accordingly, the Veteran should 
be accorded a new VA examination to determine the current 
severity of his service-connected bilateral hearing loss.  See 
Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993) (holding that a 
new medical examination is required when a veteran asserts or 
provides evidence that a disability has worsened and the 
available evidence is too old for an adequate evaluation of the 
current condition).

II.  Right Upper Chest Scar

The Veteran's claim for entitlement to an initial compensable 
evaluation for a right upper chest scar must be remanded for 
additional development.  Specifically, the Board finds the 
February 2008 VA examination inadequate upon which to rate the 
Veteran's service-connected right upper chest scar, as the 
February 2008 VA examination report does not provide all of the 
details necessary to evaluate the Veteran's right upper chest 
scar under the applicable diagnostic criteria.  38 C.F.R. § 
4.118, Diagnostic Codes 7800-7805 (2008).  In addition, during 
his June 2010 hearing before the Board, the Veteran testified to 
additional symptoms caused by his scar which were not considered 
by the February 2008 VA examiner.  Specifically, the Veteran 
stated that his scar became irritated in the summer and bothered 
him in cold weather.  He also noted that his scar was indented 
and painful to the touch.  See Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991) (noting that when the medical evidence of record 
is insufficient, in the opinion of the Board, the Board must 
supplement the record by seeking an advisory opinion or ordering 
a medical examination).

III.  Back Disorder and Right Upper Extremity Disorder

A review of the evidence of record with regard to the Veteran's 
claims of entitlement to service connection for a back disorder 
and for a right upper extremity disorder reveals that remand is 
necessary for additional medical opinions addressing the etiology 
of the Veteran's back disorder and right upper extremity 
disorder.

With regard to the Veteran's claim of entitlement to service 
connection for a back disorder, the Board observes that the 
Veteran's service treatment records are negative for any 
complaints of or treatment for a back disability during service 
or any confirmation of the Veteran's report that he fell down a 
hillside while carrying a radio during active duty service in 
Greece and experienced pain and discomfort in his low back and 
neck.  In addition, the first post-service medical evidence of a 
back disability is in January 2007, over 30 years after the 
Veteran's discharge from service.  Nevertheless, the February 
2008 VA examiner concluded that the Veteran's cervical and lumbar 
spine disabilities were "as likely as not caused as a result of 
the fall that he sustained while serving in Greece."  Similarly, 
in June 2010, the Veteran's private physician, J.M., M.D., 
submitted a statement opining that "[i]t is as likely as not 
that [the Veteran's diagnosed cervical spine disorder and lumbar 
spine disorder] is related to his military service."  Neither 
the VA examiner nor the private physician provided any rationale 
for their opinions.  See Prejean v. West, 13 Vet. App. 444, 448-
49 (2000) (holding that factors for assessing the probative value 
of a medical opinion include access to the claims file and the 
thoroughness and detail of the opinion); see also Hernandez-
Toyens v. West, 11 Vet. App. 379, 382 (1998) (the failure of the 
physician to provide a basis for an opinion goes to the weight or 
credibility of the evidence).  Accordingly, the Board concludes 
that the RO should request an additional opinion from the VA 
examiner who provided the February 2008 VA examination explaining 
the basis and rationale for the opinion that the Veteran's 
current back disorder is related to his active duty service.  In 
addition, the RO should request a supplemental opinion from the 
private physician, J.M., M.D., who provided the June 2010 opinion 
that the Veteran's back disability was related to service, 
explaining the basis and rationale for the June 2010 opinion.

With regard to the Veteran's claim of entitlement to service 
connection for a right upper extremity disorder, although a July 
2009 private treatment record and June 2010 private treatment 
record relate the Veteran's right upper extremity disorder to 
service, those opinions are insufficient upon which to base an 
appellate decision.  Specifically, although the July 2009 private 
physician, J.T., M.D., opined that "[t]here are residual 
atrophic changes in the right pectoral muscle likely related to 
the deep wound," the Veteran's service treatment records 
indicate that his inservice stab wound was superficial, and not 
deep.  In addition, while the June 2010 private physician, J.M., 
M.D., stated that "[i]t is more likely than not that [the 
Veteran's right shoulder pain] is related to his injury . . . 
stab wound of chest," the physician did not explain the basis of 
this opinion, or provide any rationale in support of the opinion.  
See Prejean, 13 Vet. App. at 448-49; see also Hernandez-Toyens, 
11 Vet. App. at 382.  Accordingly, the Board concludes that the 
Veteran should be awarded a new VA examination addressing the 
etiology of his diagnosed atrophic changes in the right pectoral 
muscle.  The RO should request supplemental opinions from J.T., 
M.D. and J.M., M.D. with regard to whether the Veteran's residual 
atrophic changes in the right pectoral muscle are related to his 
inservice superficial stab wound with supporting rationale and 
explanation for any opinion provided.

Accordingly, the case is remanded for the following action:

1.  The RO must contact the Veteran to 
provide him an opportunity to identify all VA 
and non-VA medical providers who have treated 
him for his bilateral hearing loss and right 
upper chest scar.  The Veteran must be asked 
to complete a separate VA Form 21-4142 for 
any private physician or source of treatment 
he may identify.  The RO must then obtain all 
identified records, to include all private 
medical treatment records from Dr. M.  The 
Board is most interested in obtaining any 
audiological evaluations performed by Dr. M.  
Whether or not the Veteran responds, the RO 
must obtain all updated VA treatment records 
pertaining to the Veteran's bilateral hearing 
loss and right upper chest scar which are not 
currently associated with the claims file.  
The RO must ensure that copies of all 
audiograms performed by VA are obtained and 
associated with the claims file, to 
specifically include the September 2009 
audiogram.  All attempts to secure this 
evidence must be documented in the claims 
file by the RO.  If, after making reasonable 
efforts to obtain the identified records, the 
RO is unable to secure same, the RO must 
notify the Veteran and (a) identify the 
specific records the RO is unable to obtain; 
(b) briefly explain the efforts that the RO 
made to obtain those records; (c) describe 
any further action to be taken by the RO with 
respect to the claim; and (d) notify the 
Veteran that he is ultimately responsible for 
providing the evidence.  The Veteran and his 
representative must then be given an 
opportunity to respond.

2.  The RO must request supplemental opinions 
from J.M., M.D., the private physician who 
provided the June 2010 opinion that the 
Veteran's current cervical spine disorder and 
lumbar spine disorder were "as likely as not 
. . .related to his military service" and 
who provided the June 2010 opinion that 
"[i]t is more likely than not that [the 
Veteran's right shoulder pain] is related to 
his injury . . . stab wound of chest," to 
provide supporting bases and rationale for 
both of these opinions.  In addition, the RO 
must request a supplemental opinion from 
J.T., M.D., the physician who provided the 
July 2009 opinion that "[t]here are residual 
atrophic changes in the right pectoral muscle 
likely related to the deep wound" to address 
the issue of whether the Veteran's residual 
atrophic changes in the right pectoral muscle 
are related to his inservice stab wound to 
the chest, which is reflected as superficial 
in the service treatment records, providing 
supporting explanation and rationale for any 
opinion provided.

3.  Thereafter, the Veteran must be afforded 
a VA audiological examination to determine 
the severity of his service-connected 
bilateral hearing loss.  The examiner must 
also consider the Veteran's reported symptoms 
of dizziness and vertigo.  All indicated 
studies must be performed, to include 
audiometry and speech discrimination testing.  
The examiner must comment on the functional 
effects caused by the Veteran's hearing 
disability.  The claims file must be made 
available to the examiner and reviewed in 
conjunction with the examination.  The report 
must be typed.

4.  After the forgoing development has been 
accomplished, the Veteran must be afforded a 
VA skin examination to determine the severity 
of his right upper chest scar.  All indicated 
tests must be accomplished.  The claims file 
must be made available to the examiner and 
the claims file must be reviewed in 
conjunction with the examination.  The 
examiner must describe in detail the 
Veteran's right upper chest scar, to include 
noting whether it is deep, i.e. associated 
with underlying soft tissue, or superficial, 
i.e. not associated with underlying soft 
tissue; unstable such that there is frequent 
loss of skin covering the scar; and/or is 
painful upon examination.  The size, 
including width and length, of the scar must 
be measured and reported.  The examiner must 
state whether the Veteran's scar results in 
any limitation of motion or function.  The 
examiner must also indicate whether the scar 
results in any neurological deficits.  The 
examiner must provide a comprehensive report 
including complete rationales for all 
opinions and conclusions reached, citing the 
objective medical findings leading to the 
conclusions.  The prepared report must be 
typed.

5.  Thereafter, the RO must obtain a 
supplemental medical opinion from the VA 
examiner who conducted the February 2008 VA 
examination explaining the basis of and 
providing supporting rationale for the 
opinion that the Veteran's current back 
disability is related to his active duty 
service.  The claims file and a copy of this 
remand must be provided to and reviewed by 
the examiner.  The examiner must provide a 
complete rationale for all opinions provided.  
If the examiner cannot provide the requested 
opinion without resorting to speculation, it 
must be so stated, and the examiner must 
provide the reasons why an opinion would 
require speculation.  The report prepared 
must be typed.

If the examiner that conducted the February 
2008 VA examinations is not available, the 
Veteran must be scheduled an appropriate VA 
examination to determine the etiology of his 
current back disorder.  The claims file and a 
copy of this remand must be provided to and 
reviewed by the examiner.  All pertinent 
symptomatology and findings must be reported 
in detail.  Any indicated diagnostic tests 
and studies must be accomplished.  Following 
a review of the service and post-service 
medical records, the examiner must provide an 
opinion as to whether the Veteran's current 
back disorder is related to his active duty 
service.  A complete rationale for all 
opinions must be provided.  If the examiner 
cannot provide the requested opinion without 
resorting to speculation, it must be so 
stated, and the examiner must provide the 
reasons why any opinion would require 
speculation.  The report prepared must be 
typed.

6.  Subsequently, the RO must provide the 
Veteran with the appropriate VA examination 
to determine the etiology of his currently 
diagnosed residual atrophic changes in the 
right pectoral muscle.  The claims file and a 
copy of this remand must be made available to 
and reviewed by the examiner.  All pertinent 
symptomatology and findings must be reported 
in detail.  Any indicated diagnostic tests 
and studies must be accomplished.  Following 
a review of the service and post-service 
medical records, the examiner must provide an 
opinion as to whether the Veteran's current 
residual atrophic changes in the right 
pectoral muscle are related to his active 
duty service, to include his inservice stab 
wound to the chest.  A complete rationale for 
all opinions must be provided.  If the 
examiner cannot provide the requested opinion 
without resorting to speculation, it must be 
so stated, and the examiner must provide the 
reasons why any opinion would require 
speculation.  The report prepared must be 
typed.

7.  The RO must notify the Veteran that it is 
his responsibility to report for the 
examinations and to cooperate in the 
development of the claims.  The consequences 
for failure to report for a VA examination 
without good cause may include denial of the 
claim.  38 C.F.R. §§ 3.158, 3.655 (2009).  In 
the event that the Veteran does not report 
for either of the aforementioned 
examinations, documentation must be obtained 
which shows that notice scheduling the 
examination was sent to the last known 
address of record.  It must also be indicated 
whether any notice that was sent was returned 
as undeliverable.

8.  Once the above actions have been 
completed, and after any further development 
necessary as a result of the above actions is 
completed, the RO must readjudicate the 
Veteran's claims for entitlement to an 
initial compensable evaluation for bilateral 
hearing loss, entitlement to an initial 
compensable evaluation for a right upper 
chest scar, entitlement to service connection 
for a back disability, and entitlement to 
service connection for a right upper 
extremity disorder.  If any of the benefits 
on appeal remain denied, a supplemental 
statement of the case must be issued, and the 
Veteran and his representative must be 
afforded an opportunity to respond.  
Thereafter, the case must be returned to the 
Board for appellate review.

No action is required by the Veteran until he receives further 
notice; however, he may present additional evidence or argument 
while the case is in remand status at the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDNALD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


